Exhibit 10.5

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

Exchange Agreement

 

This Exchange Agreement (this “Agreement”) is executed as of April 14, 2019 by
and between China Recycling Energy Corporation, a Nevada corporation
(“Company”), and Iliad Research and Trading, L.P., a Utah limited partnership,
its successors and/or assigns (“Holder”). Capitalized terms not defined herein
shall have the same meaning as set forth in the Exchange Notes (as defined
below).

 

A. Pursuant to that certain Securities Purchase Agreement dated January 31, 2019
(the “January Purchase Agreement”) between Holder and Company, Company issued to
Holder a certain Convertible Promissory Note in the original principal amount of
$1,050,000.00 and having an original issue date of January 31, 2019 (the
“January Note”).

 

B. Pursuant to that certain Securities Purchase Agreement dated February 27,
2019 (the “February Purchase Agreement,” and together with the January Purchase
Agreement, the “Purchase Agreements”) between Holder and Company, Company issued
to Holder a certain Convertible Promissory Note in the original principal amount
of $1,050,000.00 and having an original issue date of February 27, 2019 (the
“February Note,” and together with the January Note, the “Prior Notes”).

 

C. Subject to the terms of this Agreement, Holder and Company desire to exchange
(such exchange is referred to as the “Note Exchange”): (i) the January Note for
a new Promissory Note in the original principal amount of $1,173,480.00
substantially in the form attached hereto as Exhibit A (“Exchange Note #1”); and
(ii) the February Note for a new Promissory Note in the original principal
amount of $1,165,379.18 substantially in the form attached hereto as Exhibit B
(“Exchange Note #2,” and together with Exchange Note #1, the “Exchange Notes”).
The Note Exchange will consist of Holder surrendering the Prior Notes in return
for the Exchange Notes. Other than the surrender of the Prior Notes, no
consideration of any kind whatsoever shall be given by Holder to Company in
connection with this Agreement.

 

D. This Agreement, the Exchange Notes, the Secretary’s Certificate (as defined
below), and any other documents, agreements, or instruments entered into or
delivered in connection with this Agreement, or any amendments to any of the
foregoing, are collectively referred to as the “Exchange Documents”.

 

E. Pursuant to the terms and conditions hereof, Holder and Company agree to
exchange the Prior Notes for the Exchange Notes.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto agree as follows:

 

1. Issuance of Exchange Notes. Upon execution of this Agreement, Holder will
surrender the Prior Notes to Company and Company will issue to Holder the
Exchange Notes. In conjunction therewith, Company hereby confirms that the Prior
Notes represent Company’s unconditional obligation to pay the outstanding
balance thereof pursuant to the terms of the Prior Notes. Company and Holder
agree that upon surrender, the Prior Notes will be cancelled and the remaining
amount owed to Holder pursuant to the Prior Notes shall hereafter be evidenced
solely by the Exchange Notes.

 



 

 

 

2. Exchange Fee; Affirmation of Outstanding Balance. The Company acknowledges
that the outstanding balance of Exchange Note #1 includes an exchange fee in the
amount of $106,680.00 (the “Exchange Fee #1”), which sum was added to the
outstanding balance of Exchange Note #1 in consideration of the accommodations
granted to the Company and the legal and other fees incurred by Holder in
connection with the Note Exchange. Holder and the Company acknowledge and agree
that the outstanding balance of Exchange Note upon its issuance, including the
application of the Exchange Fee #1, is $1,173,480.00. The Company acknowledges
that the outstanding balance of Exchange Note #2 includes an exchange fee in the
amount of $105,943.56 (the “Exchange Fee #2”), which sum was added to the
outstanding balance of Exchange Note #2 in consideration of the accommodations
granted to the Company and the legal and other fees incurred by Holder in
connection with the Note Exchange. Holder and the Company acknowledge and agree
that the outstanding balance of Exchange Note upon its issuance, including the
application of the Exchange Fee #2, is $1,165,379.18.

 

3. Closing. Subject to the satisfaction (or written waiver) of the conditions
set forth in Section 7 and Section 8 below, the closing of the transaction
contemplated hereby (the “Closing”) along with the delivery of the Exchange
Notes and the other Exchange Documents shall occur on the date that is mutually
agreed to by Company and Holder (the “Closing Date”) by means of the exchange by
express courier and email of .pdf documents, but shall be deemed to have
occurred at the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

4. Holding Period, Tacking and Legal Opinion. Company agrees that for the
purposes of Rule 144 (“Rule 144”) of the Securities Act of 1933, as amended (the
“Securities Act”), the holding period of: (i) Exchange Note #1 will include the
holding period of the January Note from January 31, 2019, which date is the date
that the January Note was fully paid for; and (ii) Exchange Note #2 will include
the holding period of the February Note from March 4, 2019, which date is the
date that the February Note was fully paid for. Company agrees not to take a
position contrary to this Section 4 in any document, statement, setting, or
situation and further acknowledges that the Prior Notes have not been amended or
altered since their issuance. The Exchange Notes are being issued in
substitution of and exchange for and not in satisfaction of the Prior Notes. The
Exchange Notes shall not constitute a novation or satisfaction and accord of the
Prior Notes. Company acknowledges and understands that the representations and
agreements of Company in this Section 4 are a material inducement to Holder’s
decision to consummate the transactions contemplated herein.

 

5. Representations, Warranties and Covenants of Holder. Holder represents,
warrants, and covenants to Company that:

 

5.1. Investment Purpose. Holder is acquiring the Exchange Notes for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

 

5.2. Accredited Holder Status. Holder is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D of the Securities Act.

 

5.3. Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Holder and is a valid and
binding agreement of Holder enforceable in accordance with its terms.

 

5.4. Brokers. There are no brokerage commissions, finder’s fees or similar fees
or commissions payable by Holder in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
Holder or any action taken by Holder.

 

6. Representations, Warranties, and Covenants of Company. Company hereby makes
the representations set forth below and covenants and agrees as follows to
Holder (in addition to those set forth elsewhere herein):

 

6.1. Organization and Qualification. Company has been duly organized, validly
exists and is in good standing under the laws of the State of Nevada. Company
has full corporate power and authority to enter into this Agreement and this
Agreement has been duly and validly authorized, executed and delivered by
Company and is a valid and binding obligation of Company, enforceable against
Company in accordance with its terms, except as such enforcement may be limited
by the United States Bankruptcy Code and laws effecting creditors’ rights,
generally. Company is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary.

 



2

 

 

6.2. Authorization, Enforcement, Compliance with Other Instruments. (i) Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Exchange Notes, and each of the other
Exchange Documents and to issue the Exchange Notes in accordance with the terms
hereof, (ii) the execution and delivery of the Exchange Documents by Company and
the consummation by Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Exchange Notes, have been duly
authorized by Company’s Board of Directors and no further consent or
authorization is required by Company, its Board of Directors or its
stockholders, (iii) the Exchange Documents have been duly executed and delivered
by Company, (iv) the Exchange Documents constitute the valid and binding
obligations of Company enforceable against Company in accordance with their
terms, (v) no further authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders or any lender of Company is required to
be obtained by Company for the issuance of the Exchange Notes to Holder or the
entering into of the Exchange Documents, and (vi) Company’s signatory has full
corporate or other requisite authority to execute the Exchange Documents and to
bind Company. Company’s Board of Directors has duly adopted a resolution
authorizing this Agreement and the other Exchange Documents and ratifying their
terms, as indicated by the Secretary’s Certificate.

 

6.3. Issuance of Exchange Notes. The issuance of the Exchange Notes is duly
authorized and the Exchange Notes are and will be, upon issuance, free and clear
of all taxes, liens, claims, pledges, mortgages, restrictions, obligations,
security interests and encumbrances of any kind, nature and description other
than liens in favor of Holder, and when issued will be validly issued, fully
paid and non-assessable.

 

6.4. No Conflicts. The execution and delivery of the Exchange Documents by
Company, the issuance of the Exchange Notes in accordance with the terms hereof,
and the consummation by Company of the other transactions contemplated by the
Exchange Documents do not and will not conflict with or result in a breach by
Company of any of the terms or provisions of, or constitute a default under (i)
the Company’s formation documents or bylaws, each as currently in effect, (ii)
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Company is a party or by which it or any of its properties
or assets are bound, including, without limitation, any listing agreement for
the Common Stock, or (iii) any existing applicable law, rule, or regulation or
any applicable decree, judgment, or order of any court, United States federal,
state or foreign regulatory body, administrative agency, or other governmental
body having jurisdiction over Company or any of Company’s properties or assets.

 

6.5. Common Stock Registered. Company has registered its Common Stock under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and is obligated to file reports pursuant to Section 13 or Section 15(d)
of the 1934 Act.

 

6.6. SEC Documents: Financial Statements. None of Company’s filings filed with
the United States Securities and Exchange Commission (the “SEC”) contained, at
the time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 



3

 

 

6.7. Not a Shell Company. Company is not, nor has it been at any time in the
previous twelve (12) months, a “Shell Company,” as such type of “issuer” is
described in Rule 144(i)(1) under the Securities Act.

 

6.8. Brokers. Company has taken no action which would give rise to any claim by
any person for a brokerage commission, placement agent or finder’s fees or
similar payments by Holder relating to this Agreement or the transactions
contemplated hereby. Company shall indemnify and hold harmless each of Holder,
its employees, officers, directors, stockholders, managers, agents, attorneys,
and partners, and their respective affiliates, from and against all claims,
losses, damages, costs (including the costs of preparation and attorneys’ fees)
and expenses suffered in respect of any such claimed or existing fees.

 

6.9. Authorization and Issuance. The Prior Notes were authorized by all
necessary company action and validly issued and executed, and Company’s
signatory had full corporate or other requisite authority to execute such
agreements and to bind Company.

 

6.10. Holding Period. After due inquiry, Company represents and warrants that at
all times, Company has complied in all material respects with all applicable
securities and other applicable laws in relation with the issuance of the Prior
Notes. To Company’s knowledge, no violation of securities and other applicable
laws occurred in connection with issuance of the Prior Notes.

 

6.11. No Modifications. No written document, agreement, instrument, contract,
amendment or modification to the Prior Notes exists that supplements, modifies,
or amends the Prior Notes.

 

6.12. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting Company, the
Common Stock of Company, $0.001 par value per share (“Common Stock”), or any of
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
have a material adverse effect on Company or its operations.

 

6.13. No Additional Consideration. Company has not received any cash or property
consideration in any form whatsoever for entering into this Agreement, other
than the surrender of the Prior Notes.

 

6.14. Recitals. All of the information, facts and representations set forth in
the Recitals section of this Agreement are in all respects true and accurate as
of the date hereof and are incorporated as representations and warranties of
Company as if set forth in this Section 6.

 

6.15. Acknowledgement of Obligations. Company hereby acknowledges, confirms and
agrees that the obligations of Company to Holder under the Exchange Notes are
unconditionally owed by Company to Holder without offset, defense or
counterclaim of any kind, nature or description whatsoever.

 

6.16. Sufficient Contacts. Company acknowledges that the State of Utah has a
reasonable relationship and sufficient contacts to the transactions contemplated
by the Exchange Documents and any dispute that may arise related thereto such
that the laws and venue of the State of Utah, as set forth more specifically in
Section 9.3 below, shall be applicable to the Exchange Documents and the
transactions contemplated therein.

 

6.17. Termination. The Purchase Agreement and all other Transaction Documents
(as defined in the Purchase Agreement) are hereby terminated with respect to the
Prior Notes, but remain in full force and effect with respect to the Exchange
Notes. All references in the Transaction Documents to the Prior Notes shall
hereafter be deemed to be references to the Exchange Notes.

 



4

 

 

6.18. Share Reserve. Investor agrees that the Share Reserve (as defined in the
Purchase Agreements) may be released upon execution of this Agreement. Company
covenants and agrees to re-establish the Share-Reserve by July 15, 2019. The new
Share Reserve for each of the Exchange Notes will be equal to the greater of (a)
6,000,000, and (b) 3,600,000 divided by the average of the closing trade prices
for the Common Stock for the five (5) trading days preceding July 15, 2019.

 

7. Conditions to Company’s Obligation to Exchange. The obligation of Company
hereunder to exchange the Prior Notes for the Exchange Notes at the Closing is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions:

 

7.1. Holder shall have executed and delivered this Agreement to Company.

 

7.2. Holder shall have delivered a copy of the Prior Notes to Company for
cancellation.

 

8. Conditions to Holder’s Obligation to Exchange. The obligation of Holder
hereunder to Exchange the Prior Notes at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Holder’s sole benefit and may
be waived by Holder at any time in its sole discretion:

 

8.1. Company shall have executed and delivered this Agreement and the Exchange
Notes to Holder.

 

8.2. Company shall have delivered to Holder a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit C (the
“Secretary’s Certificate”) evidencing Company’s approval of the Note Exchange
and the Exchange Documents.

 

8.3. Company shall have delivered to Holder all other Exchange Documents.

 

9. Miscellaneous. The provisions set forth in this Section 9 shall apply to this
Agreement, as well as all other Exchange Documents as if these terms were fully
set forth therein.

 

9.1. Defined Terms. To the extent any capitalized term used in any Exchange
Document is defined in any other Exchange Document (as noted therein), such
capitalized term shall remain applicable in the Exchange Document in which it is
so used even if the other Exchange Document (wherein such term is defined) has
been released, satisfied, or is otherwise cancelled.

 

9.2. Arbitration of Claims. Each party agrees that any dispute arising out of or
relating to this Agreement or any other Exchange Document or any Transaction
Document shall be subject to the Arbitration Provisions (as defined in the
Purchase Agreements). For the avoidance of doubt, the parties agree that the
injunction described in Section 9.4 below may be pursued in an arbitration that
is separate and apart from any other arbitration regarding all other Claims (as
defined in the Purchase Agreements) arising under the Exchange Documents or
Transaction Documents.

 

9.3. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah without regard to the
principles of conflict of laws. Each party consents to and expressly agrees that
the exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or the relationship of the parties or their affiliates shall be
in Salt Lake County, Utah. Without modifying the parties’ obligations to resolve
disputes hereunder pursuant to the Arbitration Provisions, each party hereto
submits to the exclusive jurisdiction of any state or federal court sitting in
Salt Lake County, Utah in any proceeding arising out of or relating to this
Agreement and agrees that all Claims in respect of the proceeding may only be
heard and determined in any such court and hereby expressly submits to the
exclusive personal jurisdiction and venue of such court for the purposes hereof
and expressly waives any claim of improper venue and any claim that such courts
are an inconvenient forum. Each party hereto hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to its address as set forth in the Purchase Agreement, such service to become
effective ten (10) days after such mailing.

 



5

 

 

9.4. Specific Performance. Company acknowledges and agrees that Holder may
suffer irreparable harm in the event that Company fails to perform any material
provision of this Agreement, any of the other Exchange Documents or any
Transaction Document in accordance with its specific terms. It is accordingly
agreed that Holder shall be entitled to one or more injunctions to prevent or
cure breaches of the provisions of this Agreement, any of the other Exchange
Documents or any Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which the Holder may be entitled under such Exchange Documents or Transaction
Documents, at law or in equity. Company specifically agrees that following an
Event of Default under either of the Exchange Notes, Holder shall have the right
to seek and receive injunctive relief from a court or an arbitrator prohibiting
Company from issuing any of its common or preferred stock to any party unless
the Exchange Notes are being paid in full simultaneously with such issuance.
Borrower specifically acknowledges that Holder’s right to obtain specific
performance constitutes bargained for leverage and that the loss of such
leverage would result in irreparable harm to Holder. For the avoidance of doubt,
in the event Holder seeks to obtain an injunction from a court or an arbitrator
against Company or specific performance of any provision of any Exchange
Document or Transaction Document, such action shall not be a waiver of any right
of Holder under any Exchange Document or Transaction Document, at law, or in
equity, including without limitation its rights to arbitrate any Claim pursuant
to the terms of the Exchange Documents or Transaction Documents, nor shall
Holder’s pursuit of an injunction prevent Holder, under the doctrines of claim
preclusion, issues preclusion, res judicata or other similar legal doctrines,
from pursuing other Claims in the future in a separate arbitration.

 

9.5. Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. Except as otherwise expressly provided herein, no person
other than the parties hereto and their successors and permitted assigns is
intended to be a beneficiary of this Agreement.

 

9.6. Pronouns. All pronouns and any variations thereof in this Agreement refer
to the masculine, feminine or neuter, singular or plural, as the context may
permit or require.

 

9.7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.

 

9.8. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

9.9. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.

 



6

 

 

9.10. Entire Agreement. This Agreement, together with the Exchange Notes, and
the other Exchange Documents, constitutes and contains the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements
and understandings between Holder, Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Company nor Holder makes any
representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of doubt, all prior term sheets or other documents between
Company and Holder, or any affiliate thereof, related to the transactions
contemplated by the Exchange Documents (collectively, “Prior Agreements”), that
may have been entered into between Company and Holder, or any affiliate thereof,
are hereby null and void and deemed to be replaced in their entirety by the
Exchange Documents. To the extent there is a conflict between any term set forth
in any Prior Agreement and the term(s) of the Exchange Documents, the Exchange
Documents shall govern. For the avoidance of doubt, the Exchange Documents do
not supersede and replace the Transaction Documents except to the extent
specifically set forth in this Agreement.

 

9.11. No Reliance. Company acknowledges and agrees that neither Holder nor any
of its officers, directors, members, managers, partners, representatives or
agents has made any representations or warranties to Company or any of its
officers, directors, stockholders, agents, representatives, or employees except
as expressly set forth in the Exchange Documents and, in making its decision to
enter into the transactions contemplated by the Exchange Documents, Company is
not relying on any representation, warranty, covenant or promise of Holder or
its officers, directors, members, managers, agents or representatives other than
as set forth in the Exchange Documents.

 

9.12. Amendment. Any amendment, supplement or modification of or to any
provision of this Agreement, shall be effective only if it is made or given by
an instrument in writing (excluding any email message) and signed by Company and
Holder.

 

9.13. No Waiver. No forbearance, failure or delay on the part of a party hereto
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver of any provision of this Agreement
shall be effective (a) only if it is made or given in writing (including an
email message) and (b) only in the specific instance and for the specific
purpose for which made or given.

 

9.14. Assignment. Notwithstanding anything to the contrary herein, the rights,
interests or obligations of Company hereunder may not be assigned, by operation
of law or otherwise, in whole or in part, by Company without the prior written
consent of Holder, which consent may be withheld at the sole discretion of
Holder; provided, however, that in the case of a merger, sale of substantially
all of Company’s assets or other corporate reorganization, Holder shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Holder hereunder may be assigned by Holder to a third party,
including its financing sources, in whole or in part.

 

9.15. Attorneys’ Fees. In the event of any action at law or in equity to enforce
or interpret the terms of this Agreement or any of the other Exchange Documents,
the parties agree that the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute. Nothing herein shall restrict or impair a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Exchange Notes are
placed in the hands of an attorney for collection or enforcement prior to
commencing arbitration or legal proceedings, or is collected or enforced through
any arbitration or legal proceeding, or Holder otherwise takes action to collect
amounts due under the Exchange Notes or to enforce the provisions of the
Exchange Notes, or (ii) there occurs any bankruptcy, reorganization,
receivership of Company or other proceedings affecting Company’s creditors’
rights and involving a claim under the Exchange Notes; then Company shall pay
the costs incurred by Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees, expenses, deposition
costs, and disbursements.

 



7

 

 

9.16. Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

9.17. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Company or Holder shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

9.18. Survival of Representations and Warranties. All of the representations and
warranties made herein shall survive the execution and delivery of this
Agreement for the maximum time allowable by applicable law.

 

9.19. Voluntary Agreement. Company has carefully read this Agreement and each of
the other Exchange Documents and has asked any questions needed for Company to
understand the terms, consequences and binding effect of this Agreement and each
of the other Exchange Documents and fully understand them. Company has had the
opportunity to seek the advice of an attorney of Company’s choosing, or has
waived the right to do so, and is executing this Agreement and each of the other
Exchange Documents voluntarily and without any duress or undue influence by
Holder or anyone else.

 

[Remainder of the page intentionally left blank; signature page to follow]

 

8

 

 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Exchange Agreement to be duly executed on its behalf (if an entity, by one of
its officers thereunto duly authorized) as of the date first above written.

 

  HOLDER:       Iliad Research and Trading, L.P.       By: Iliad Management,
LLC, its General Partner              By: Fife Trading, Inc., Manager        
By:     John M. Fife, President       COMPANY:       China Recycling Energy
Corporation       By:     Name:     Title:  

 

ATTACHMENTS:

 

Exhibit A Exchange Note #1 Exhibit B Exchange Note #2 Exhibit C Secretary’s
Certificate

 

 

[Signature Page to Exchange Agreement]



 

 